ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4827
ALLEN JETT,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ANTOINE DEPAUL MARSHALL, a/k/a                  No. 02-4828
Chim Chim, a/k/a Antone Depaul
Marshall,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
          William M. Nickerson, Senior District Judge.
                       (CR-96-458-WMN)

                      Submitted: June 25, 2003

                       Decided: July 31, 2003

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. JETT
                             COUNSEL

Anthony D. Martin, SOLOMON & MARTIN, Greenbelt, Maryland;
Thomas T. Ruffin, Jr., Washington, D.C., for Appellants. Thomas M.
DiBiagio, United States Attorney, Jamie M. Bennett, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Allen Jett and Antoine DePaul Marshall filed a petition for panel
rehearing and rehearing en banc from the decision of this Court on
May 20, 2003, affirming the sentences imposed by the district court.
See United States v. Jett, No. 02-4827(L) (4th Cir. May 20, 2003). In
the petition for rehearing, Marshall asserts that we erred in applying
a plain error standard of review to his claim that the district court
erred by imposing a five-year term of supervised release when it
resentenced him because no more than a three-year term was autho-
rized under 18 U.S.C. § 3559(a)(3). Upon a review of the record, we
find that Marshall is correct as to his argument with respect to plain
error, for he did raise this issue at resentencing and on appeal, and we
should have applied a de novo standard of review. See United States
v. Daughtrey, 874 F.2d 213, 218 (4th Cir. 1989). We therefore rehear
the case and issue this opinion.

  Upon de novo review on rehearing, we nevertheless affirm the
holding of the district court based on our holding in United States v.
Pratt, 239 F.3d 640, 647 (4th Cir. 2001) (holding that the statutory
cap in § 3583 "does not apply to statutes, such as § 841(b)(1)(C),
whose own mandatory minimum periods of supervised release are the
same as, or exceed, the maximum periods provided by § 3583"). Mar-
shall suggests that we overrule Pratt; however, a panel of this court
                         UNITED STATES v. JETT                         3
cannot overrule a prior panel. Mentavlos v. Anderson, 249 F.3d 301,
312 n.4 (4th Cir. 2001).

   With respect to the other issues raised in the petition for rehearing,
we are of opinion these claims are meritless. We therefore affirm the
sentences imposed by the district court. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid in the
decisional process.

   There has been no request for a poll of the Court on the petition
for rehearing en banc; therefore, the petition for rehearing en banc is
denied.

                                                            AFFIRMED